Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 are pending in the application. Claims 1-9 are rejected. 


Response to Amendment / Argument
Objections and rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

Claims 1-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication No. WO 2015/076310 A1 where an English language version was published as U.S. PGPub No. 2016/0280645 by Taniko et al. and will be referred to herein, in view of McHardy et al. Med. Chem. Commun., 2011, 2, 1001-1005.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
Taniko et al. teach the three instantly recited compounds of claims 3-5 on pages 2 in paragraphs [0050], [0063] and [0061]. Regarding the utility of the prior art compounds, Taniko et al. teach that the prior art compounds are μ-opioid receptor antagonists on page 3, paragraph [0072]. Taniko et al. further teach the following utilities on page 12, paragraph [0177]:

    PNG
    media_image1.png
    132
    504
    media_image1.png
    Greyscale

The prior art teaches utility in substance dependence
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art generally teaches utility in treating substance dependence but does specifically teach use in the treatment of an alcohol use disorder.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	A person having ordinary skill in the art, however, would have reasonably expected substance dependence when the substance is alcohol would be treatable with the compounds of Taniko. McHardy et al. teach the following compounds on page 1003:

    PNG
    media_image2.png
    340
    209
    media_image2.png
    Greyscale

The compound 15 above is structurally similar to the compounds of instant claim 1 with the difference being the cyclopropyl group on the sulfonamide moiety of instant formula (I) and/or the identity of R1. McHardy et al. teach the following in the abstract:

    PNG
    media_image3.png
    146
    961
    media_image3.png
    Greyscale

McHardy et al. teach an analogous μ-opioid receptor antagonist and further teach that is useful in reduction of alcohol intake. Accordingly, a person having ordinary skill in the art would have been motivated to apply the compounds of the primary reference in substance dependence conditions involving alcohol dependence. Each of instant claims 6-9 recite varied language of alcoholism, harmful use of alcohol, alcohol abuse and pre-alcoholism where a person having ordinary skill in the art would expect that reduction of alcohol intake would be beneficial to each instantly claimed condition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,663,463 in view of International Application Publication No. WO 2015/076310 A1 and in further view of McHardy et al. Med. Chem. Commun., 2011, 2, 1001-1005. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite instantly claimed compounds of formula (I) and where the prior art would suggest the instantly claimed utilities. The patent recites the three instantly recited compounds of claims 3-5 in claims 12, 15 and 14. The discussion and rationale under 35 USC 103 is incorporated here by reference. A person having ordinary skill in the art would have viewed the instantly claimed utilities as obvious in view of the compounds claimed in the patent.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,392,345 in view of International Application Publication No. WO 2015/076310 A1 and in further view of McHardy et al. Med. Chem. Commun., 2011, 2, 1001-1005. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite instantly claimed compounds of formula (I) and where the prior art would suggest the instantly claimed utilities. The patent recites the three instantly recited compounds of claims 3-5 in claims 2, 6 and 10. The discussion and rationale under 35 USC 103 is incorporated here by reference. A person having ordinary skill in the art .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626